Citation Nr: 1604637	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  08-18 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployment due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1969 to November 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  

This case was remanded by the Board in April 2012 and September 2014.  The Board apologies for the delays in the full adjudication of this case. 


FINDING OF FACT

The preponderance of the evidence of record shows that the Veteran's service-connected left ankle disability, left ankle scar, and left foot drop disability, do not make him unable to obtain or retain substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met. 38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that he is unemployable due to his service connected left ankle disability, left ankle scar, and left foot drop associated with his left ankle disability, and that a TDIU rating is warranted.  38 C.F.R. § 4.16 (2015).

VA will grant TDIU when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).

TDIU may be granted when it is established that the service-connected disabilities are so severe, standing alone, as to prevent securing or following a substantially gainful occupation. If there is one service-connected disability, the disability must be rated at 60 percent or more.  If there are two or more service connected disabilities, there must be at least one disability rated 40 percent or more, and sufficient additional disabilities to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a) (2015). 

Before the Board can decide whether or not to refer the Veteran's claim to the Director, Compensation Service, for consideration of the assignment of TDIU pursuant to 38 C.F.R. § 4.16(b), it must be ascertained whether the Veteran's service-connected disabilities render him unable to secure or follow substantially gainful employment.  Substantially gainful employment is an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a Veteran actually works and without regard to a Veteran's earned annual income.  Faust v. West, 13 Vet. App. 342 (2000). 

The sole fact that the Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating is in itself recognition that the disability makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Service connection is in effect for a left ankle disability, rated 20 percent; left ankle scar, rated 10 percent; and left foot drop associated with left ankle disability, rated 10 percent.  The combined service-connected rating for compensation is 40 percent.  

Therefore, the Veteran does not meet the percentage criteria for consideration of TDIU pursuant to 38 C.F.R. § 4.16(a) (2015).

A September 2002 VA examination report shows that the examiner remarked that the Veteran had multiple medical problems that had a significant impact on his ability to function and work.  The examiner opined that the Veteran's ankle problem was only one of these problems and not the most severe of multiple issues he experienced. 

A February 2009 VA examination report shows that the Veteran reported that he had not worked since 1993 when he had to retire from a job as an international marketing director due to health issues.  

A February 2014 VA examination report shows that the Veteran reported ankle pain and immobility.  He reported progressive pain but was able to walk with a cane and used a wheelchair for outings.  The Veteran reported that his left ankle gave out sometimes and he had at least one incident that lead to a fall.  With regards to the Veteran's ankle scar, the examiner reported that it did not impact his ability to work.  With regards to the Veteran's left ankle disability, the examiner reported that the condition would affect is ability to work.  The Veteran reported that he was easily fatigued and could not stand or walk well due to the ankle issues.  The examiner remarked that sedentary work would be appropriate but not any physically demanding work that required standing, walking long distances, climbing, or weight bearing.  With regards to the Veteran's footdrop, the examiner reported that the condition would impact his ability work due to as the condition caused instability.  The examiner reported that the Veteran would be a candidate for sedentary work.  

The Board notes that the Veteran has not worked since May 1993.  Previous work experience included employment as a marketing director.  The Board also notes that the Veteran is a high school graduate and completed three years of college.  The Board acknowledges that the Veteran has been determined to be disabled by the Social Security Administration (SSA).  However, while a determination by the SSA regarding the Veteran's ability to work constitutes evidence that must be considered with respect to the claim for total disability rating based on individual unemployability due to service-connected disability, the SSA's determination is neither dispositive nor binding on VA since the agencies have different disability criteria.  Collier v. Derwinski, 1 Vet. App. 413 (1991).

Here, the Board does not doubt that the Veteran's service-connected disabilities cause the Veteran some level of occupational impairment.  However, the Board finds that the greater weight of the probative evidence is against finding that the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.  The most probative evidence of record are the VA examination reports that show that his various disabilities alone do not affect his ability to work to the extent to preclude employability.  Significantly, the February 2014 VA examiner noted that while the Veteran's mobility would be a concern in that he would need accommodations, but that he would not be precluded from sedentary employment.  The VA examiner specifically reported that the Veteran could participate in sedentary employment with accommodations regarding weight bearing and lifting.  The Board finds that opinion is consistent with the evidence of record and therefore the Veteran's claim for entitlement to TDIU must be denied.

The Board is sympathetic to the Veteran's assertions regarding the impact of his service-connected disabilities on his occupational and social functioning.  Those problems, however, are compensated by the current schedular ratings for those disabilities.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Moreover, while the service-connected disabilities may cause some economic inadaptability, that also is taken into account in the assigned ratings and the combined 40 percent rating, which contemplates impairment in earning capacity.  In this case, the Board finds that the preponderance of the evidence is against a finding of total individual unemployability based solely on the service-connected disabilities.  38 C.F.R. § 4.1 (2015).  The preponderance of the medical evidence shows that the Veteran's service-connected disabilities do not solely, or in combination, render him unable to secure or follow a substantially gainful occupation.

The Board is aware of the Veteran's contentions that he cannot work due to his service-connected disabilities.  The Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge. Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under certain circumstances, lay statements may serve to support a claim for VA benefits.  However, the Board finds that the most probative, competent clinical evidence of record that shows that the Veteran's service-connected disabilities do not prevent him from performing sedentary employment, outweigh his assertions.  The Board finds that opinions of the medical examiners more persuasive because of their greater level of training and experience.

Based upon the foregoing, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's service-connected disabilities alone, or in combination, when considered in association with his educational attainment and occupational background, make him unable to secure or follow a substantially gainful occupation.  Accordingly, the Board finds that entitlement to a TDIU is not warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in August 2013.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim). 

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the February 2015 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, or other available evidence.  VA has obtained examinations, most recently in February 2015 with respect to the Veteran's claim.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to TDIU is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


